Citation Nr: 1443153	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an increased rating for the service-connected chronic low back strain with degenerative joint disease, degenerative disk disease in lumbar spine, rated 20 percent disabling prior to December 23, 2009 and 40 percent disabling beginning on that date.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the Regional Office (RO) in Manila, Philippians.  The case comes to the Board from the RO in Oakland, California.

The Board notes that the Veteran objected to the December 2009 effective date for the assignment of the 40 percent rating for his low back disability.  However, this does not constitute a separate appealed issue because the current appeal of the assigned staged rating necessarily includes consideration of whether the Veteran was entitled to a higher rating prior to December 23, 2009.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) in this appeal was issued in March 2010.  Subsequently, additional treatment records and an VA examination report that addressed the service-connected back disability were associated with the claims file.  The Veteran did not waive RO consideration of this evidence.  

In addition, the most recent VA examination was a general medical examination that took place in September 2010.  The most recent treatment records are from November 2010.  

Although the Veteran did not specifically claim that his back got worse since then, these records and examinations are too old to enable an assessment of the current severity of the Veteran's low back disability.  

Furthermore, there is a question of whether there is a related neurological disability related to the left leg.  The Veteran is service connected for neurological problems in his right leg secondary to his low back disability, but he has complained about bilateral symptoms and there appear to be some findings related to the left lower extremity in the record which have not been addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all treatment that he received for his low back since November 2010.  To the extent that records are identified and the Veteran provides any necessary releases, VA should obtain copies of any outstanding records and associate them with the claims file.  If any records cannot be obtained, VA should document the attempts that were made to obtain the records and then notify the Veteran of this fact.

2.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected back disability.  All symptoms and functional effects of the low back disability should be set forth in the report of examination, including range of motion, amount (if any) of incapacitating episodes of intervertebral disk syndrome, and any neurological problems resulting from the low back disability.  

The examiner should specifically indicate whether there is left lower extremity radiculopathy in addition to the right lower extremity disability for which the Veteran is already service connected.  

3.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

